Martin, J.,

delivered the opinion of the court.
The plaintiff and appellant had placed this case before us bn a bill of exceptions. At the trial, the defendant offered in evidence, a paper purporting to be the record of the final judgment rendered in the case of Robinson vs. Lanier. The plaintiff objected to its going to the jury, on the grounds that it was not a copy of the judgment, but merely a transcript of the judgment docket, and the judgment does not appear to have been signed by the judge, and contains not the reasons on which it was rendered, nor a reference to any law. The objection was overruled, and the plaintiff took his bill of exceptions. His counsel urges that the District Court erred, *517because the document recorded is only the memorandum of a judgment transcribed from the clerk’s docket; and the judgment does not appear to have been signed by the judge. Code of Practice, 546, 547, 555.
The Code of Practice was adopted on 2d Sept, 1825. It was in force throughout the state the 2d October, 1825
The record of a final judgment will not be received in evidence, when it appears thejudg-mentisnot signed by the judge.
The defendant and appellee has contended, that the Code of Practice, which requires the signature of a judge to a judgment, was not adopted until the 25th of March, 1828, and the judgment had been rendered five months before, to wit: on tbe 27th of October, 1827, and every one of the articles quoted, regard a judgment rendered as a judgment, though not signed.
It appears to us that the District Court erred. The Code of Practice went into operation in September, 18.25. The article 546, requires the judge to sign all definitive judgments ; and this is not dispensed with by any other article of that code.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be annulled, avoided and reversed, the verdict set aside, and the case remanded for a new trial, with directions to the judge, not to suffer the document objected to by plaintiff’s counsel to be read in evidence; the defendant and appellee paying costs of this appeal.